Citation Nr: 0205891	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher rating for residuals of a low back 
injury with spondylolisthesis and degenerative disc disease 
at L4-5, initially evaluated as 20 percent disabling, 
effective from November 1997.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1996.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1998 and later RO rating decisions that granted 
service connection for the veteran's low back disability and 
assigned a 20 percent evaluation, effective from November 
1997.  In September 2000, the Board remanded the case to the 
RO for additional development.


FINDING OF FACT

The low back disability has been manifested primarily by 
radiological findings of L4-5 spondylolisthesis with pars 
defects and degenerative changes, and limitation of motion 
due to pain that has produced moderate functional impairment 
since November 1997; limitation of motion, neurological 
deficits or other symptoms that produce more than moderate 
functional impairment are not found at any time from November 
1997.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a low back injury with spondylolisthesis and 
degenerative disc disease at L4-5 at any time from November 
1997 are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for the low back disorder, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of his low back disability.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a March 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim for a higher rating for the low back 
condition and offered to assist him in obtaining any relevant 
evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from August 1974 to September 
1996.

Service medical records show that the veteran was seen for 
low back problems.

A service department medical record shows that the veteran 
was seen in August 1997.  He complained of pain associated 
with spondylolisthesis.  X-rays confirmed the presence of 
spondylolisthesis L4 over L5.

The veteran underwent a VA medical examination in January 
1998.  He complained of low back pain.  Forward flexion of 
the dorsolumbar spine was to 85 degrees.  All of the 
movements were normal with pain on extremes.  No neurological 
deficits were found.  X-rays of the lumbosacral spine 
revealed L4-5 spondylolisthesis with pars defects and 
degenerative changes.  The diagnosis was low back pain.

A private medical report shows that the veteran underwent 
orthopedic examination.  He complained of low back pain.  He 
was in no obvious distress, but he complained of pain with 
extension of the lumbar spine and with rotation to the right 
and left.  Forward flexion was to 90 degrees and lateral 
bending was full.  There was no weakness in the lower 
extremities, but he complained of slight difference in 
sensation along the right calf as compared to the opposite 
side with pain and tightness in the back with straight leg 
raising.  There was no pain with hip motion, and the 
peripheral pulses were intact.  X-rays of the lumbar spine 
reportedly showed complete loss of disc space with 
osteophyte.  The impression was spondylolisthesis of L4-5 
with degenerative disc disease.  The examiner noted that the 
veteran's low back condition would gradually get worse and 
would continue to have increasing pain.  The low back 
condition was not bothering the veteran enough to warrant an 
MRI (magnetic resonance imaging) scan or surgery.  The 
examiner opined that the low back condition was more than 
10 percent disabling.  The veteran was advised to continue 
using medication for the low back pain.

The veteran testified at a hearing in July 1999.  His 
testimony was to the effect that he had worsening low back 
symptoms, including pain, with activities.

The veteran underwent a VA medical examination for VA 
purposes in July 2001 in order to determine the severity of 
his low back disorder.  He complained of low back pain with 
activities.  No neurological deficits were found.  Flexion 
was to 75 (0-95) degrees with pain, extension was to 25 (0-
35) degrees with pain, right lateral motion was to 30 (0-40) 
degrees with pain, left lateral motion was to 30 (0-40) 
degrees with pain, right rotation was to 35 (0-35) degrees 
with pain, and left rotation was to 25 (0-35) degrees with 
pain.  The examiner who reviewed the veteran's medical 
records opined that the low back would be moderately impaired 
during flare-ups.  The examiner noted that it was impossible 
to assign a specific percentage to the functional impairment 
that would be caused by flare-ups due to pain, weakness, 
incoordination or excessive fatigability.  The examiner 
concluded that the veteran's low back disability was 
moderately severe.  The examiner noted that weakness on 
movement, excess fatigability or incoordination was not found 
at the time of examination.  There was pain on extreme 
motion.  The examiner noted that an MRI of the veteran's 
lumbar spine and examination by an orthopedist would provide 
a more accurate description of the condition.





B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

X-rays of the veteran's lumbosacral spine demonstrate the 
presence of L4-5 spondylolisthesis with pars defects and 
degenerative changes.  The report of his VA examination in 
January 1998 revealed no neurological deficits attributable 
to the low back disability and normal range of motion except 
for slight limitation of flexion.  It was also noted that the 
veteran had pain with extreme ranges of motion.  The private 
medical report of his orthopedic examination in May 1999 
found essentially similar findings and noted that the veteran 
complained of slight difference in sensation along the right 
calf as compared to the left calf and pain and tightness in 
the back with straight leg raising.  Those neurological 
complaints are not supported by clinical findings on the 
various medical reports of his examinations.  The examiner 
noted that the back was more than 10 percent disabled.

At the July 2001 examination for VA purposes, the examiner 
found slight limitation in the ranges of motion of the low 
back, but found no neurological deficits.  He concluded that 
the veteran's low back condition was moderately severe due to 
functional limitation produced during flare-ups of the low 
back condition, although weakness, excess fatigability or 
incoordination of the low back was not demonstrated at that 
examination.  The examiner noted that an MRI of the veteran's 
lumbar spine and examination by an orthopedist would provide 
a more accurate description of the condition, but the veteran 
underwent an orthopedic examination in May 1999 and the 
examiner found that an MRI was not warranted.  Moreover, the 
pathology is not controlling when the question is degree of 
disability; rather it is the actual impairment caused by 
symptoms of that pathology.

The Board recognizes that the veteran's testimony to the 
effect that he has functional impairment of the low back with 
activity with worsening of symptoms, including pain, but the 
evidence as a whole with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 reveals that his low back disorder 
has been manifested primarily by radiological findings of L4-
5 spondylolisthesis with pars defects and degenerative 
changes, and limitation of motion due to pain that has 
produced no more than moderate functional impairment since 
November 1997.  The mild limitation when considered with the 
functional impairment during flare-ups of the low back 
condition support the assignment of no more than a 20 percent 
evaluation for the low back disorder under diagnostic code 
5292 or 5295, but not both because those diagnostic code 
essentially consider that same symptoms.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The evidence does not reveal the 
presence of neurological deficits or other symptoms of 
intervertebral disc syndrome that produce more than moderate 
functional impairment at any time from November 1997.  Hence, 
the preponderance of the evidence is against the claim for a 
higher rating for the low back disorder at any time from 
November 1997.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A higher rating for residuals of a low back injury with 
spondylolisthesis and degenerative disc disease at L4-5 at 
any time from November 1997 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

